The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
The amendments to claim 1 have overcome the objection to the claims, and the objection to the claims is withdrawn.
Applicant's arguments with respect to the rejection of claims 1 and 2 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 6-12 that the claims are eligible under Step 2A Prong Two because the abstract ideas are integrated into a practical application. These arguments are not persuasive.
It is only the additional elements of a claim that can integrate the abstract ideas into a practical application, as set forth in MPEP § 2106(d)(I). Applicant has presented no evidence of additional elements that integrate the abstract ideas into a practical application.
Applicant argues on pp. 8-9 that the claims are eligible under Step 2A Prong Two because the abstract ideas are integrated into a practical application, because “many inventions have been formed around the world,” and therefore the claims are eligible under § 101. This argument is not persuasive. As set forth below, the examiner has concluded that the claims are ineligible after an analysis according to the 2019 PEG. No portion of the 2019 PEG allows for a conclusion of ineligibility to be overcome because different claims have been patented.
Applicant argues on pp. 9-10 that because the Board ruled on an application in which “a lot of mathematical formulas are used before the final judgement,” that the claims should be deemed eligible. This argument is not persuasive, because the 2019 PEG does not have a provision for invalidating a conclusion of ineligibility because an application before the Board used “a lot of mathematical formulas.”
Applicant argues on p. 11 that because “all of the symbols and mathematical derivatives in the clarified claim 1 have their own physical meanings, instead of pure abstract idea,” the claims therefore represent an improvement in technology. First, there is distinction made in the 2019 PEG between “pure abstract” mathematical concepts, and mathematical concepts that use symbols and mathematical derivatives that allegedly “have their own physical meanings.” Second, the abstract ideas themselves cannot be the claim elements that provide the improvement to a computer or other technology or technical field, as set forth in MPEP § 2106.05(a).
Applicant argues on pp. 12-13 that the claims are eligible under Step 2B of the 2019 PEG, because all of the symbols and mathematical derivatives in the clarified claim 1 have their own physical meanings, instead of pure abstract idea, and therefore claim 1 is integrated into a practical application, and even if claim 1 is not integrated into a practical application, claim 1 recites an inventive concept such that the claim is directed to patent eligible subject matter. These arguments are not persuasive. The abstract ideas are not integrated into a practical application, as discussed in the examiner’s response to arguments above, in regard to Step 2A Prong Two. With respect to Step 2B, the inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself, as set forth in MPEP 2106.05(I). In this instance, Applicant has failed to show the claims recite any additional elements that, either individually or in combination, provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 2 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1 and 2 are directed to an apparatus.
Claims 1 and 2 are therefore directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
step 1: real modal shape matrix identification
time-domain acceleration responses are transformed into time-frequency domain by short-time Fourier transform, which are expressed as Y(K,ω)=[Y.sub.1(K,ω), Y.sub.2(K,ω), . . . , Y.sub.l(K,ω)], where l is number of accelerometers, K is expression is K-th time interval, ω is natural circular frequency;
(2) single source points reflect single mode information; the single source point detection of circular frequency is based on the fact that real part and imaginary part of time-frequency coefficient have same direction; the single source points are detected by the following formula .Math. Re .Math. { Y  ( K , ω ) } T .Math. Im .Math. { Y  ( K , ω ) } .Math. Re .Math. { Y  ( K , ω ) } .Math. .Math. .Math. Im .Math. { Y  ( K , ω ) } .Math. .Math. > cos  ( Δβ ) , where Re{⋅} and Im{⋅} are the real and imaginary part, respectively, Δβ is threshold of single source point detection; the detected single-source-points are marked as (t.sub.K,ω.sub.K,i), whose values are denoted as:
Y(K,ω.sub.K,i)=[Y.sub.1(K,ω.sub.K,i),Y.sub.2(K,ω.sub.K,i), . . . ,Y.sub.l(K,ω.sub.K,i)].sup.T where symbol “.sub.K,i” represents i-th frequency in K-th time interval;
(3) number of clusters is determined by number of obvious peaks in power spectral density of acceleration response; the single source points Y(K,ω.sub.K,i) are classified using mature hierarchical clustering method; clustering centers of each class are calculated, and the real modal shape matrix Φ.sup.R is obtained;
step 2: complex mode calculation
(4) the structural acceleration responses y(k) are converted to impulse response y.sub.d(k) using mature natural excitation technology; Hilbert transform of impulse response y.sub.d(k) is then performed and denoted as ŷ.sub.d(k);
(5) build the following equation: [ y d  ( k ) y ^ d  ( k ) ] = [ Φ R - Φ I Φ I Φ R ]  [ q R  ( k ) q I  ( k ) ] = [ Φ R - Φ R .Math. γ Φ R .Math. γ Φ R ]  [ q R  ( k ) q I  ( k ) ] where Φ.sup.I is image part of complex modal shapes Φ.sup.R±jΦ.sup.I, and satisfies Φ.sup.I=Φ.sup.Rγ, j is imaginary unit and satisfies j.sup.2=−1, q.sup.R and q.sup.I are modal responses and satisfies the following:
y.sub.d(k)=[Φ.sup.R+jΦ.sup.I][q.sup.R+jq.sup.I].sup.T+[Φ.sup.R−jΦ.sup.I][q.sup.R−jq.sup.I].sup.T
(6) expressions of q.sup.R and q.sup.I are obtained by pseudo inverse of the above equation, which are expressed by unknown parameter γ: [ q R  ( k ) q I  ( k ) ] = [ Φ R - Φ R .Math. γ Φ R .Math. γ Φ R ]  [ y d  ( k ) y ^ d  ( k ) ] where symbol “.sup.†” denotes pseudo inverse;
(7) the expressions of q.sup.R and q.sup.I with the unknown parameter γ are taken into the following formula to calculate the unknown parameter γ: [ q R  ( k + 1 ) + jq I  ( k + 1 ) ] . / [ .Math. q R  ( k ) + jq I  ( k ) ] = .Math. [ q R  ( k + 2 ) + jq I  ( k + 2 ) ] . / [ q R  ( k + 1 ) + jq I  ( k + 1 ) ] where symbol “./” denotes element-wise division, i.e. element in a vector is divided separately, k represents k-th time step;
(8) modal shape imaginary part Φ.sup.I is then obtained by Φ.sup.I=Φ.sup.Rγ according to the calculated real modal shape matrix Φ.sup.R in procedure (3) and calculated parameter γ in procedure (7);
(9) the modal responses q.sup.R and q.sup.I are obtained by taking the parameter γ in procedure (7) into the expressions of q.sup.R and q.sup.I in procedure (6); (10) complex frequencies are calculated by the following expression:
ω.sup.R+jω.sup.I=[q.sup.R(k+1)+jq.sup.I(k+1)]./[q.sup.R(k)+jq.sup.I(k)] where ω.sup.R and ω.sup.I are real and imaginary parts of complex frequencies, respectively; (11) damping ratio is calculated by the following expression: ζ i = - Re .Math. { ln .Math. .Math. ( ω i R + j .Math. .Math. ω i I ) } .Math. ln  ( ω i R + j .Math. .Math. ω i I ) .Math. where ω.sub.i.sup.R and ω.sub.i.sup.I are i-th element of ω.sup.R and ω.sup.I, i.e. real and imaginary parts of i-th complex frequency.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 1 therefore recites abstract ideas.
Claim 2 recites:
wherein Δβ=2°.
This claim limitation is a judicial exception of a mathematical concept.
Claim 2 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of:
structural acceleration responses at the kth time step y(k)=[y.sub.1(k), y.sub.2(k), ..., y.sub.l(k)].sup.T  are collected.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity, as set forth in MPEP § 2106.05(g).
When viewed individually or as an ordered combination, the additional element fails to improve a computer or other technology recited in the claim, or to integrate the abstract ideas into a practical application. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 1 is therefore directed to the abstract ideas.
Claim 2, which does not recite any additional elements not recited in claim 1, is similarly directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the recitation of collecting structural acceleration responses is mere data gathering that is recited at a high level of generality, and is well-known, routine and conventional in the art, as disclosed by Applicant (“Structural health monitoring is an important way to guarantee structural safety… Therefore, it is very important to identify structural modal parameters by using structural monitoring data,” Specification, p. 1). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there is no inventive concept in claim 1, and thus claim 1 is ineligible. Claim 2 is similarly ineligible.

Applicant should note that while claims 1 and 2 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
02 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853